Case 1:19-cr-00169-LJO-SKO Document1 Filed 07/29/19 Page 1 of 13
AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT = iZ f=

 

 

 
    
   

 

 

 

for the
Eastern District of California JUL 2 § 2019
United States of America ) EA aS R ier aunt NIA -
v. ) BY
./# DEPUTY CLERK
Jose Garcia-Zamora Case No.
} ‘ _—
) E 19M 00149 SkO maa gy
) ° 1 om hn
Defendani(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 26, 2019 in the county of Tuolumne in the
Eastem District of California , the defendant(s) violated: -
Code Section Offense Description
21 U.S.C. 841(a)(1) Manufacture Marijuana, a Schedule | Controlled Substance;
21 U.S.C. 846 Conspiracy to Manufacture, Distribute and Possess with Intent to Distribute
18 U.S.C 924{c) Marijuana, a Schedule ! Controlled Substance.

Possess a firearm in furtherance of a drug-trafficking felony.

See penalty slip attached for maximum penalties.

This criminal complaint is based on these facts:

See attached Affidavit of Special Agent Joseph M. Cook, which is incorporated herein by reference.

aw Continued on the attached sheet.

GAL

Complainant's signature

CH eas M. Cook, Special Agent
Printed name and title

 

Swom to before me and signed in my presence.

Date: Log Xe wh Kk. Mode

Judge 5 signature

City and state: Fresno, CA Hon. Sheila K. Oberto

Printed name and fitle

 
Case 1:19-cr-00169-LJO-SKO Document 1 Filed 07/29/19 Page 2 of 13

United States v. Jose Garcia-Zamora
Penalties for Criminal Complaint

 

Defendant
Jose Garcia-Zamora

COUNT 1:
VIOLATION: 21 U.S.C. § 841(a)(1) — Manufacture 1,000 or More Marijuana Plants
PENALTIES: Mandatory minimum of 10 years in prison and a maximum of up to life in

prison; or
Fine of up to $10,000,000; or both fine and imprisonment
Supervised release of at least 5 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 2:

VIOLATION: 21 U.S.C. §§ 846, 841(a)(1) - Conspiracy to Manufacture, Distribute, and
Possess with Intent to Distribute 1,000 or More Marijuana Plants

PENALTIES: Mandatory minimum of 10 years in prison and a maximum of up to life in

prison; or
Fine of up to $10,000,000; or both fine and imprisonment
Supervised release of at least 5 years up to life

SPECIAL ASSESSMENT: $100 (mandatory on each count)

COUNT 3:

VIOLATION: 18 U.S.C. § 924(c) — Possession of a Firearm in Furtherance of a Drug
Trafficking Felony

PENALTIES: Mandatory minimum of five years in prison and a maximum of up to life

in prison, to be served consecutively to any other sentence imposed; or
Fine of up to $250,000 or both fine and imprisonment
Supervised release of up to 5 years

SPECIAL ASSESSMENT: $100 (mandatory on each count)
Case 1:19-cr-00169-LJO-SKO Document 1 Filed 07/29/19 Page 3 of 13

AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT

I. AFFIANT’S TRAINING AND EXPERIENCE
I, Joseph M. Cook, being duly sworn, do hereby swear or affirm:

1, Iam a Special Agent with the United States Forest Service (USFS), and have been since April
2018. Prior to being a Special Agent, I was a Supervisory Law Enforcement Officer (Patrol Captain)
with the US Forest Service for approximately three and a half years. Prior to being a Patrol Captain with
the Forest Service, I was a Law Enforcement Officer with the U.S. Forest Service for four years. Iama
graduate of the Federal Law Enforcement Training Center’s Land Management Police Training Program
(2010) and Criminal Investigator Training Program (2019). My primary duties include detecting,
investigating, apprehending, and prosecuting criminal activity on and relating to National Forest System

lands. I have the powers of a California State Peace Officer per California Penal Code section 830.8 (a)

and (b).

2. I have conducted numerous controlled substance investigations and have arrested/cited many
persons for being under the influence, possession, manufacturing and transportation of various
controlled substances and illegal drug paraphernalia. I have investigated or participated in the
investigation of numerous clandestine, outdoor marijuana cultivation sites on federal, state and private
lands. The marijuana cultivation sites have been in various stages of production. I have flown
marijuana reconnaissance missions with officers and agents who have attended the DEA Aerial
Cannabis Observation School and have spotted marijuana gardens by air. I have also taken part in
marijuana garden raid and reclamation operations, along with residential search warrants related to

marijuana cultivation investigations.

3. While employed as a LEO, I attended an 80-hour Drug Enforcement Training Program course

given by the USFS, which focuses specifically on marijuana cultivation activities on Forest Service

AFFIDAVIT

 

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 1:19-cr-00169-LJO-SKO Document 1 Filed 07/29/19 Page 4 of 13

Lands. I have written and been the affiant on multiple search warrants, testified in front of a Grand Jury,
and written multi-jurisdictional operations plans related to marijuana cultivation investigations on public

lands within the Eastern District of Califomia.

4. During the course of my work, I have had the opportunity fo converse with numerous Law
Enforcement Officers and drug enforcement officers, informants, as well as admitted and known drug
traffickers, including outdoor marijuana growers/traffickers, as to the methods, regarding the
manufacture, importation, transportation, distribution and sales of controlled substances. I have been the

affiant on federal search and arrest warrants and have testified in federal court in the area of narcotics.

5. Through prior investigations and training, I have become familiar with the types and amounts of
profits made by drug dealers and the methods, language and terms that are used. I am familiar and have
participated in various investigative methods including, but not limited to, visual surveillance,
interviewing of witnesses, search warrants and use of confidential informants. I have worked joint
investigations with various experienced Law Enforcement Officers who are trained in narcotics
investigations and I have drawn from their knowledge and expertise in the field of narcotics

enforcement.

6. Typically, drug traffickers possess firearms and other dangerous weapons to protect themselves
or their contraband. Based on my training, experience and discussions with other experienced narcotic

agents, I know that firearms are often found at marijuana cultivation sites on public lands.

7. I know that marijuana traffickers often cultivate marijuana on public lands throughout the

country, including the Eastern District of California.

8. Based on my training and experience, through discussions with experienced narcotics
investigators and through the information I have learned through investigations, I know that most

outdoor live-in marijuana cultivation operations are generally conducted in a similar manner. Outdoor

AFFIDAVIT

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 1:19-cr-00169-LJO-SKO Document 1 Filed 07/29/19 Page 5 of 13

marijuana cultivation operations involving a large number of marijuana plants require substantial labor
to tend to the plants, provide logistical support for the labor force tending to the plants and provide

financial support until proceeds.for the processed marijuana are received.

9. Outdoor marijuana cultivation organizations start exploring and scouting potential cultivation
sites in the late winter and early spring. These organizations are normally in search of areas in which the
snow melts comparatively early, in close proximity to a viable water supply and isolated to avoid
encounters with recreationalists. Most outdoor marijuana cultivation organizations desire to plant
marijuana plants as early as possible in order to harvest the plants as early as possible and potentially
tend a second crop for the year before it becomes too cold in the late fall and early winter. Additionally,
during scouting excursions, these organizations attempt to identify drop points that can be utilized for
the delivery of supplies, equipment and people, which are in adjacent proximity to the cultivators’ trail
heads and/or cultivation sites. A drop point is a designated location where the drivers can deliver
equipment, supplies and workers for the cultivations sites(s). Drop points are normally located along a
tural route so that the cultivation workers can walk the delivered supplies to the camp area and the
marijuana from the grow site to the drop point. It is normal to locate a distinct trail system near the drop
points. On most occasions, these organizations favor their drop points to be located in remote areas

where law enforcement and recreational traffic is scarce, in order to avoid detection.

10. Once an outdoor marijuana cultivation organization identifies possible cultivation sites, the
organization engages in procuring needed supplies to prepare the land and locate and set up a water
source for the cultivation site. In many cases, fertilizers, herbicides, pesticides and irrigation equipment
are acquired from various vendors, as well as through illegal sources, such as through smuggled items

brought into the United States.

AFFIDAVIT

 
10

11

12

13

14

45

16

17

18

19

20

21

22

 

 

Case 1:19-cr-00169-LJO-SKO Document1 Filed 07/29/19 Page 6 of 13

11. As equipment and supplies for the marijuana grow site are procured, the outdoor marijuana
cultivation organization starts to deliver items to the area of the marijuana cultivation site. Usually,

these items are delivered to the pre-designated drop points.

12. The land is prepared for planting and watering of the marijuana plants. Once a natural water
source is identified and tapped into and a water reservoir is established, an irrigation system is
constructed. The natural vegetation is cut, removed or thinned to make space for the marijuana plants.

Locations for the camp are also established.

13. After the land has been prepared for planting, the marijuana seeds or plants are placed into the
ground. For cultivation sites that use live-in workers, camps are prepared, and the live-in workers

establish unauthorized occupancy in the cultivation areas.

14. Throughout the growing season, which typically lasts between three and six months, various
supplies, equipment and groceries are purchased by or provided by individuals who deliver the supplies
to the grow sites. These individuals are frequently referred to as “lunch men.” The lunch men deliver
needed supplies and workers to the designated drop point. The lunch men also retrieve processed

marijuana from the grow site and pick up workers from the marijuana grow site.

15. As the marijuana plants mature, more workers arrive at the cultivation site(s) to help with the
labor involved in harvesting and processing of the marijuana buds. The harvested marijuana is laid out
to dry in processing areas within the cultivation site(s) and as it becomes dried, it is packaged and
moved to the drop point for pick up by the drivers for delivery to the distribution centers or to the

organization’s leadership.

16. | know that persons cultivating marijuana for sale will routinely have a variety of vehicles at .

their disposal, which will be newly purchased used vehicles, borrowed vehicles, or vehicles not

AFFIDAVIT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 1:19-cr-00169-LJO-SKO Document 1 Filed 07/29/19 Page 7 of 13

registered to the current owner, to circumvent Law Enforcement from determining the identity of the

person using the vehicle or the actual owner of the vehicle to deter further investigation.

17. Upon completion of harvesting the marijuana plants, the sites are abandoned, leaving behind
materials such as pesticides, herbicides, fertilizers, trash, propane tanks and food items. The items left
behind attract wildlife, such as bears, which attempt to eat the discarded items. The by-products of
marijuana cultivation have the capability of harming the environment and wildlife and contaminating

nearby water sources, such as creeks and streams.

18. Based on my training, experience, and my participation in other investigations involving large
amounts of controlled substances, I know that the following items are commonly found at drug

trafficking locations such as outdoor marijuana grow sites:

a. Contraband, proceeds of drug sales, and records of transactions, drug sources, and drug

customers,

b. Drug traffickers often possess weapons in order to protect themselves, their drugs, and their

drug proceeds from others,

c. Drug traffickers usually keep paraphernalia for packaging, cutting, weighing, and distributing

controlled substances,

d. Drug traffickers commonly maintain addresses or telephone numbers in books or papers which
reflect names, addresses, and/or telephone numbers of their associates in the drug trafficking

organization, even if these items might be in code,

e. Drug traffickers frequently take, or cause to be taken, photographs of themselves, their

associates, their property, and their product (controlled substances),

f. Drug traffickers often maintain articles of personal property, such as personal identification,

personal correspondence, delivery pouches, diaries, checkbooks, notes, photographs, keys,
5
AFFIDAVIT

 
10

11

42

13

14

15

16

17

18

19

20

21

22,

 

 

Case 1:19-cr-00169-LJO-SKO Document1 Filed 07/29/19 Page 8 of 13

utility bills, and receipts. These items are essential to establish the identities of individuals in ©
control or possession of the premises, residences, vehicles, storage areas, and containers being

searched,

g. Drug traffickers will often use cellular telephone and/or pagers to further their criminal
activity,

h. Drug traffickers often maintain, on hand, large amounts of U.S. currency in order to maintain

and finance their ongoing drug business, and

i. Drug traffickers often travel, sometimes great distances, to manage the production and/or
distribution of controlled substances. Documentation of this travel will often be kept at these

locations.

19. | My awareness of these drug trafficking practices, as well as my knowledge of drug

manufacturing and distribution techniques as set forth in this Affidavit, arise from the following:
a. my training in controlled substance investigations;
b. my past experience in outdoor marijuana cultivation investigations;
c. my involvement in this drug investigation;

d. what other experienced drug agents have advised me when relating the substance of
debriefings of confidential informants and cooperating individuals in prior drug investigations

and the results of their own drug investigations; and
e. other information provided through law enforcement channels.

Il. SUMMARY OF INVESTIGATION

21. This investigation involves a marijuana cultivation site (the Star Ridge cultivation site) located

on public lands administered by the USFS in Tuolumne County, within the Eastern District of

6
AFFIDAVIT

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 1:19-cr-00169-LJO-SKO Document 1 Filed 07/29/19 Page 9 of 13

California. The Star Ridge cultivation site was discovered by aerial reconnaissance on July 9, 2019,

when I, Special Agent Joseph M. Cook, observed live marijuana plants, in the location described below.
Il. PURPOSE OF AFFIDAVIT

22. This affidavit is made in support of a criminal complaint and the issuance of an arrest warrant for
Jose GARCIA-ZAMORA. I have not included every detail of this investigation in this affidavit. I have
included only the information that is necessary to establish probable cause for the purpose of charging

Jose GARCIA-ZAMORA.
IV. APPLICABLE LAW

23. This affidavit is based on violations of Title 21, United States Code, sections 841(a)(1) and 846,
manufacturing marijuana and conspiracy to manufacture, to distribute and to possess with intent to
distribute marijuana, a schedule I controlled substance, and Title 18, Unites States Code, sections

924(c), possession of a firearm during the commission of a drug trafficking offense.

24. The facts and information set forth herein are based upon my knowledge and observations,
observations of other law enforcement personnel, my review of investigative materials, and
conversations with federal and state law enforcement officials. This affidavit is intended to show there
is probable cause for the requested complaint and arrest warrants and does not purport to include every
fact known to me, rather, only those facts I believe necessary to establish probable cause. Title 21,
United States Code, Section 841(a)(1), states it is unlawful for any person to knowingly or intentionally
manufacture, distribute, or dispense, or possess with intent to manufacture, distribute, or dispense, a
controlled substance. Title 21, United States Code, Section 846, states any person who attempts or

conspires to commit any offense defined under Title 21 of the United States Code shall be subject to the

same penalties as those prescribed for the offense, the commission of which was the object of the

AFFIDAVIT

 
 

10

11

12

13

14

15

16

17

18

19

20

. 21

 

 

Case 1:19-cr-00169-LJO-SKO Document1 Filed 07/29/19 Page 10 of 13

attempt or conspiracy. Title 18, Unites States Code, sections 924{c), provides additional penalties for the

possession of a firearm during the commission of a drug trafficking offense.
V. FACTS ESTABLISHING PROBABLE CAUSE

26. On July 9, 2019, 1 was conducting aerial reconnaissance of the Stanislaus National Forest by
helicopter. I observed an active marijuana cultivation site (the Star Ridge Cultivation Site) on public
lands administered by the USFS, in Tuolumne County, within the Stanislaus National Forest, Eastern
District of California. While over the top of the site, I photographed the garden and observed the

approximate GPS site of the garden as N38° 08’ 4", W120° 13' 24". In the photographs I took, I can

clearly identify live marijuana plants in various stages of growth.

27, On July 14, 2019, USFS Law Enforcement Officer Kristopher Proctor, USFS Special Agent
Cooper J. Fouch, and I conducted ground reconnaissance of the Star Ridge Cultivation site in an attempt
to locate drop points and access trails associated with the site. Proctor, Fouch, and I and hiked down
Forest Road 3N57. At several points along the road, I observed trails that had recently been covered by
small tree branches, leading northeast to the direction of the area garden I had observed in the helicopter.
At the end of Forest Road 3N57 road, I observed an additional well-used trail leading to the east, I
believed that some or all of the trails along Forest Road 3N57 were being utilized to access the Star

Ridge cultivation site. At this time SA Fouch and | installed a camera adjacent to the trail.

28. | LEO Proctor, SA Fouch, and IJ departed the area of the’ Star Ridge cultivation site and walked
back up Forest Road 3N57 back to our vehicle. SA Fouch and I remarked on the fact that we could smell
the odor of growing marijuana. SA Fouch and I installed two additional cameras along Forest Road

3N57.

 

1 Any and all references herein to dates and times are to approximate dates and times.
8

AFFIDAVIT

 
 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 1:19-cr-00169-LJO-SKO Document1 Filed 07/29/19 Page 11 of 13

29. On July 14, 2019, I obtained a federal search warrant for the Star Ridge cultivation site, signed
by the honorable Judge Sheila K. Oberto. The search warrant authorized the search of GPS coordinates

N38° 08’ 4", W120° 13' 24", and any satellite sites.

30. On the morning of July 23, 2019, SA Fouch and I retrieved the images from a trail camera
located near the top of the 3N57 Road, these camera images revealed a white 1992 Toyota Truck
bearing California license plate 62202B2, make multiple trips on the 3N57 Road, a road that terminates
at a landing (cul-de-sac) approximately 1-2 miles down the road. The white Toyota travelled in and out
of this road on July 16, 2019, two trips on July 21, 2019, and on the morning of July 23, 2019. In an
image from July 23, 2019, the operator of the vehicle is wearing an olive-drab green shirt and a gray

baseball cap. This same clothing was later observed on Jose GARCIA-ZAMORA.

31.  OnJuly 26, 2019, officers and agents.with the U.S. Forest Service and California Department of

Fish and Wildlife raided the Star Ridge Cultivation site and executed the search warrant.

32. . At approximately 8:30 am, Law Enforcement Officer Mark Scott observed an individual who
later identified himself as Jose GARCIA-ZAMORA, walk up hill from a small trail (later discovered to
lead from a marijuana drying and processing area) on to the 3N57 road. GARCIA-ZAMORA was
wearing a visible hip holster, containing a Rock Island Armory R1911A1 .45 ACP pistol. GARCIA-
ZAMORA was holding a budded marijuana plant stem in his hand. Scott ordered GARCIA-ZAMORA
to the ground and removed GARCIA-ZAMORA’s handgun from his holster and cleared the loaded
magazine from the weapon. I ran to Scott’s location and handcuffed GARCIA-ZAMORA. I removed
an additional loaded 1911 magazine from a pouch attached to the holster and a Buck Knife from his
back pocket. GARCIA-ZAMORA was wearing reddish-brown pants, an olive drab shirt and a grey

baseball hat (the same clothing referenced above).

AFFIDAVIT

 
10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 1:19-cr-00169-LJO-SKO Document1 Filed 07/29/19 Page 12 of 13

33. At approximately 8:45 am, the white Toyota pickup that I had seen on photographs from the trail
camera drove to our location on the 3N57 road (with two occupants). The occupants observed
GARCIA-ZAMORA and I, then drove past us, exited the vehicle, and ran. GARCIA-ZAMORA

indicated that the Toyota was coming to pick him up.

34. The Star Ridge cultivation site was photo and video documented prior to eradication. A total of

2,642, marijuana plants were eradicated from the Star Ridge cultivation site.

35. At the end of the raid and search warrant, SA Fouch and I removed the trail camera from the
lower trail leading to the grow. Among the images from the camera were several images of Jose
GARCIA-ZAMORA from July 23, 2019, in which the holster and firearm are clearly visible. GARCIA-
ZAMORA was also wearing the same clothing he was wearing on July 26, 2019. In one image
GARCIA-ZAMORA is carrying a Honda water pump, which was later observed as a component of the

watering system of the Star Ridge cultivation site.

36. | GARCIA-ZAMORA is a Spanish speaker, he was advised in Spanish of his Miranda rights, by
California Wildlife Warden Brian Boyd. In sum, GARCIA-ZAMORA stated that he had been working
in the Star Ridge cultivation site since Wednesday (July 24, 2019) and that he was being paid $300 a

day. He admitted coming to the site in the white Toyota Truck.
VI. OPINIONS AND CONCLUSION

37. Based on the foregoing, I submit there is probable cause to believe that Jose GARCIA-
ZAMORA violated Title 21, United States Code, Sections 841(a)(1) and 846, manufacture and
conspiracy to manufacture, to distribute, and to possess with intent to distribute marijuana, a Schedule I
controlled substance, and Title 18, Unites States Code, sections 924(c), possession of a firearm during

the commission of a drug trafficking offense.

10
AFFIDAVIT

 
 

 

 

 

 

Case 1:19-cr-00169-LJO-SKO Document1 Filed 07/29/19 Page 13 of 13

38. I swear under penalty of perjury that the facts presented are true and accurate to the best of my

knowledge.
(d h Wa LL
- “ i

Joseph M-Cook
pecial Agent
nited States Forest Service

Sworn and subscribed to before me on

July 2 _, 2019

Hib XK. Ok —

The Honorable Spx la KO perf

Approved as to Form:

/s/ Justin J. Gilio
JUSTIN J. GILIO
Assistant United States Attorney

11

AFFIDAVIT

 
